Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-14-00260-CV

               ONE (1) 1992 CHEVROLET PK, VIN 1GCEC14Z4NE164549,
                                   Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-13890
                          Honorable Peter A. Sakai, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s judgment is affirmed.
Costs of this appeal are taxed against the party incurring the same.

       SIGNED May 27, 2015.


                                                  _____________________________
                                                  Patricia O. Alvarez, Justice